Case 19-73527-FJS      Doc 12     Filed 09/30/19 Entered 09/30/19 16:41:31       Desc Main
                                 Document      Page 1 of 18


                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF VIRGINIA
                                 Norfolk Division

                                  CHAPTER 13 PLAN
                                AND RELATED MOTIONS

Name of Debtor: Kenneth Barrett, and                         Case No. 19-73527
             Delmaria Barrett


This Plan, dated September 30, 2019      is:

                     :   the first Chapter 13 Plan filed in the case.

                     9a modified Plan, which replaces the
                           9 confirmed or 9 unconfirmed Plan dated: N/A
          Date and time of Modified Plan Confirmation Hearing: N/A

          Place of Modified Plan Confirmation Hearing: N/A

          The Plan provisions modified by this filing are: N/A

          Creditors affected by this modification are: N/A


1. Notices:

To Creditors:

       Your rights will be affected by this Plan. Your claim may be reduced,
       modified or eliminated. You should read this Plan carefully and discuss
       it with your attorney if you have one in this bankruptcy case. If you do
       not have an attorney, you may wish to consult one.

       If you oppose the Plan's treatment of your claim or any provision of this
       Plan, you or your attorney must file an objection to confirmation at
       least 7 days before the date set for the hearing on confirmation, unless
       otherwise ordered by the Bankruptcy Court.

       (1) Richmond and Alexandria Divisions:
       The Bankruptcy Court may confirm this Plan without further notice if

                                         Page 1 of 10
Case 19-73527-FJS           Doc 12       Filed 09/30/19 Entered 09/30/19 16:41:31                  Desc Main
                                        Document      Page 2 of 18



no objection to confirmation is filed. See Bankruptcy Rule 3015.
      (2)Norfolk and Newport News Divisions: a confirmaion hearing will be
      held even if no objections have been filed.
            (a) A scheduled confirmation hearing will not be convened when:
                   (1) an amended plan is filed prior to the scheduled
                   confirmation hearing ; or
                   (2) a consent resolution t an objection to confirmation
                   anticipates the filing of an amended plan and the objection
                   party removes the scheduled confirmation hearin gpriort to
                   3:00 p.m. on the last business day beforre the confirmation
                   hearing.

In addition, you may need to file a timely proof of claim in order to be paid
under any Plan.

The following matters may be of particular importance.

      Debtors must check on box on each line to state whether or not the Plan
      inicludes each of the following items. If an item is checked as "Not
      Included" or if both boxes are checked, the provision will be ineffective
      if set out later in the Plan.

 A.   A limit on the amount of a secured claim, set out in Section 4A. which may   G Included   O Not
      result in a partial payment or no payment at all to the secured creditor                  Included

 B.   Avoidance of a judicial Lien or non-possessory, nonpurchase-money            G Included   O Not
      security interest, set out in Section 8.A                                                 Included

 C.   Nonstandard provisions, set out in part 12                                   O Included    G Not
                                                                                                Included


2.     Funding of Plan. The debtor proposes to pay the Trustee the sum of $ 680.00                   per
      month for 60 months. Other payments to the Trustee are as follows: N/A                         . The
      total amount to be paid into the Plan is $ 40,800.00 .

3.    Priority Creditors. The Trustee shall pay allowed priority claims in full unless the
      creditor agrees otherwise.

      A. Administrative Claims under 11 U.S.C. § 1326.

             1. The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to
                exceed 10% of all sums received under the Plan.

             2. Check one box:



                                                   Page 2 of 10
Case 19-73527-FJS            Doc 12     Filed 09/30/19 Entered 09/30/19 16:41:31                     Desc Main
                                       Document      Page 3 of 18


            O    Debtor(s)' attorney has chose to be compensated pursuant to the "no look" fee
                 under Local Bankruptcy Rule 2016-1(c)(1)(a) and (C)(3)(a) and will be paid
                 $4,296.00 balance due of the Total fee of $5,296.00 concurrently with or prior to
                 the payments to remaining creditors.

            G    Debtor(s) attorney has chosen to be compensated pursuant to Local Bankruptcy
                 Rule 2016-1(C)(1)(c)(ii) and must submit applications for compensation as set
                 forth in the local rules.


        B. Claims under 11 U.S.C. §507.

                 The following priority creditors will be paid by deferred cash payments pro rata
                 with other priority creditors or in monthly installments as below, except that
                 allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to 3.C
                 below:

 Creditor                                 Type of Priority               Estimated Claim     Payment and Term

 None



        C. Claims under 11 U.S.C. §507(a)(1)

                 The following priorty creditors will be paid prior to other priority creditors but
                 concurrently with administrative claims above.

 Creditor                                 Type of Priority               Estimated Claim     Payment and Term

 Internal Revenue Service                 2018 Income Taxes                     $3,153.00          $52.55/60 mos

 City of Norfolk Treasurer                Personal Property Tax                   $290.01           $4.83/60 mos


4.      Secured Creditors: Motions to Value Collateral ("Cramdown"). Collateral being Surrendered,
        Adequate Protection Payments, and Payment of certain Secured Claims.

            A. Motions to Value Collateral (other than claims protected from "cramdown" by 11 U.S.C. §
               1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is
               timely filed with the court, the Court may grant the debtor(s) motion to value collateral as
               set forth herein.

        This section deals with valuation of certain claims secured by real and/or personal property, other than
        claims protected from "cramdown" by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)' principal
        residence] or by the final paragraph of 11 U.S.C. § 1325(a) [motor vehicles purchased within 910 days or
        any other thing of value purchased within 1 year before filing bankruptcy], in which the replacement value
        is asserted to be less than the amount owing on the debt. Such debts will be treated as secured claims
        only to the extent of the replacement value of the collateral. That value will be paid with interest as
        provided in sub-section D of this section. You must refer to section 4(D) below to determine the
        interest rate, monthly payment and estimated term of repayment of any "crammed down" loan. The


                                                 Page 3 of 10
Case 19-73527-FJS            Doc 12     Filed 09/30/19 Entered 09/30/19 16:41:31                   Desc Main
                                       Document      Page 4 of 18


        deficiency balance owed on such a loan will be treated as an unsecured claim to be paid only to the
        extent provided in section 5 of the Plan. The following secured claims are to be "crammed down" to the
        following values:


            Creditor                Collateral            Purchase Date       Est. Debt Bal.     Replacement Value

 None


        B. Real or Personal Property to be Surrendered.

        Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest
        in the collateral securing the claims of the following creditors in satisfaction of the
        secured portion of such creditors' allowed claims. To the extent that the collateral does
        not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled
        may be paid as a non-priority unsecured claim. Confirmation of the Plan shall terminate
        the automatic stay under §§ 362(a) and 1301(a) as to the interest of the debtor(s), any co-
        debtor(s) and the estate in the collateral.

 Creditor                    Collateral Description              Estimated     Estimated
                                                                     Value    Total Claim

 None



        C. Adequate Protection Payments.

        The debtor(s) propose to make adequate protection payments required by 11 U.S.C. §
        1326(a) or otherwise upon claims secured by personal property, until the commencement
        of payments provided for in sections 4(D) and/or 7(B) of the Plan, as follows:

                                                         Adeq. Protection
 Creditor                     Collateral                 Payment             To be Paid by

 Virginia Beach Postal FCU    2015 Kia Soul                 $110.00/mo           Trustee



        Any adequate protection payment upon an unexpired lease of personal property assumed
        by the debtor(s) pursuant to section 7(B) of the Plan shall be made by the debtor(s) as
        required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the order for relief).

        D. Payment of Secured Claims on Property Being Retained (except only those loans
        provided for in section 6 of the Plan):

        This section deals with payment of debts secured by real and/or personal property
        [including short term obligations, judgments, tax liens and other secured debts]. After
        confirmation of the Plan, the Trustee will pay to the holder of each allowed secured
        claim, which will be either the balance owed on the indebtedness or, where applicable,
        the collateral's replacement value as specified in sub-section A of this section, whichever

                                                 Page 4 of 10
Case 19-73527-FJS         Doc 12       Filed 09/30/19 Entered 09/30/19 16:41:31               Desc Main
                                      Document      Page 5 of 18


        is less, with interest at the rate provided below, the monthly payment specified below
        until the amount of the secured claim has been paid in full. Upon confirmation of the
        Plan, the valuation specified in sub-section A and interest rate shown below will be
        binding unless a timely written objection to confirmation is filed with and sustained
        by the Court.

                                               Approx Bal. of Debt or                     Monthly Payment
 Creditor                Collateral            "Crammed Down" Value       Interest Rate       & Est. Term

 Virginia Beach Postal   2015 Kia Soul                      $12,879.58           5.5%      $246.01/60 mos
 FCU




        E. Other Debts.

        Debts which are (i) mortgage loans secured by real estate which is the debtor(s)' primary
        residence, or (ii) other long term obligations, whether secured or unsecured, to be
        continued upon the existing contract terms with any existing default in payments to be
        cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.


5. Unsecured Claims.

            A. Not separately classified. Allowed non-priority unsecured claims shall be paid
               pro rata from any distribution remaining after disbursement to allowed secured
               and priority claims. Estimated distribution is approximately 16 %. The dividend
               percentage may vary depending on actual claims filed. If this case were liquidated
               under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a
               dividend of approximately 61 %.

            B. Separately classified unsecured claims.

 Creditor                             Basis for Classification           Treatment
 None




        1
          The debtors at my instruction, went to each Circuit Court where they lived when they
filed their Chapter 7, or converted to Chapter 7, and searched for their prior Homestead Deeds.
With the help of the court Deputy Clerk, no prior Homestead Deeds were found. The debtors
provided the undersigned attorney copies of the search for versification. Nonetheless, the 6%
projected dividend was computed by the amount of the total 34-4 exemptions as if they had
already maximized their homestead exemptions and none remained (i.e., the total 34-4
exemptions claimed on schedule C for both debtors total $3,655.72 divided by the total
unsecured debt of $55,260.67 = 6.6%).

                                              Page 5 of 10
Case 19-73527-FJS       Doc 12       Filed 09/30/19 Entered 09/30/19 16:41:31                   Desc Main
                                    Document      Page 6 of 18


6. Mortgage Loans Secured by Real Property Constituting the Debtor(s)' Primary
Residence; Other Long Term Payment Obligations, whether secured or unsecured, to be
continued upon existing contract terms; Curing of any existing default under 11 U.S.C. §
1322(b)(5).

    A. Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee.
       The creditors listed below will be paid by the debtor(s) pursuant to the contract without
       modification, except that arrearages, if any, will be paid by the Trustee either pro rata
       with other secured claims or on a fixed monthly basis as indicated below, without interest
       unless an interest rate is designated below for interest to be paid on the arrearage claim
       and such interest is provided for in the loan agreement. A default on the regular ontract
       payments on the debtor(s) primary residence is a default under the terms of the Plan.

                                            Regular                    Arrearage   Estimated      Monthly
                                            Contract     Estimated     Interest    Cure           arrearage
 Creditor         Collateral                Payment      Arrearage     Rate        Period         Payment

 Carrington       1016 Billings St.         $1,647.40    $5,166.60         0%          60 mos      $86.11
 Mortgage Svc.    Norfolk, VA 23504



    B. Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the
       creditors listed below the regular contract monthly payments that come due during the
       period of this Plan, and prepetition arrearages on such debts shall be cured by the Trustee
       either pro rata with other secured claims or with monthly payments as set forth below.
                                                                                            Monthly
                                                   Regular                  Interest Rate   Payment on
                                                   Contract    Estimated    on              Arrearage &
 Creditor                  Collateral              Payment     Arrearage    Arrearage       Est. Term

 None



   C. Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage
      loan against real estate constituting the debtor(s)' principal residence upon which the last
      scheduled contract payment is due before the final payment under the Plan is due shall be
      paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. § 1322(c)(2)
      with interest at the rate specified below as follows:

                                                                                            Monthly
                                                                Interest   Estimated        Payment and
 Creditor                      Collateral                       Rate       Claim            Term

 None



7. Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection
of the executory contracts, leases and timeshare agreements as listed below.

                                            Page 6 of 10
Case 19-73527-FJS        Doc 12     Filed 09/30/19 Entered 09/30/19 16:41:31                   Desc Main
                                   Document      Page 7 of 18


        A. Executory contracts and unexpired leases to be rejected. The debtor(s) reject the
        following executory contracts.

 Creditor                            Type of Contract

 Life Storage #161                   Storage Unit

 Life Storage #494                   Storage Unit


        B. Executory contracts and unexpired leases to be assumed. The debtor(s) assume the
        following executory contracts. The debtor agree to abide by all terms of the agreement.
        The Trustee will pay the pre-petition arrearages, if any, through payments made pro rata
        with other priority claims or on a fixed monthly basis as indicated below.
                                                                             Monthly
                                                                             Payment for      Estimated
 Creditor                         Type of Contract              Arrearage    Arrears          Cure Period

 None




8. Liens Which Debtor(s) Seek to Avoid.

   A. The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move
      to avoid the following judicial liens and non-possessory, non-purchase money liens that
      impair the debtor(s)' exemptions. Unless a written objection is timely filed with the
      Court, the Court may grant the debtor(s)' motion and cancel the creditor's lien. If an
      objection is filed, the Court will hear evidence and rule on the motion at the confirmation
      hearing.
                                                                   Exemption     Exemption     Value of
 Creditor                       Collateral                         Basis         Amount        Collateral

 None


   B. Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f).
      The debtor(s) have filed or will file and serve separateaddversary proceedings to avoid the
      following liens or security interests. The creditor should review the notice or summons
      accompanying such pleadings as to the requirements for opposing such relief. The listing
      here is for information purposes only.

                                                                                             Basis for
 Creditor                        Type of Len         Description of Collateral               Avoidance

 None


9. Treatment of Claims.
     • All creditors must timely file a proof of claim to receive payment from the Trustee.
     • If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is


                                             Page 7 of 10
Case 19-73527-FJS          Doc 12     Filed 09/30/19 Entered 09/30/19 16:41:31               Desc Main
                                     Document      Page 8 of 18


         secured but does not timely object to confirmation of the Plan, the creditor may be treated
         as unsecured for purposes of distribution under the Plan. This paragraph does not limit
         the right of the creditor to enforce its lien, to the extent not avoided or provided for in this
         case, after the debtor(s) receive a discharge.
     •   If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging
         the claim is unsecured, the creditor will be treated as unsecured for purposes of
         distribution under the Plan.
     •   The Trustee may adjust the monthly disbursement amount as needed to pay an allowed
         secured claim in full.
     •   If relief from the automatic stay is ordered as to any item of collateral listed in the Plan,
         then, unless otherwise ordered by the court, all payments as to that collateral will cease,
         and all secured claims based on that collateral will no longer be treated by the Plan.
     •   Unless otherwise ordered by the court, the amount of the creditor's total claim listed on
         the proof of claim controls over any contrary amounts listed ion the Plan.

10. Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon
confirmation of the Plan. Notwithstanding such vesting, the debtor(s) may not transfer, sell,
refinance, encumber real property or enter into a mortgage loan modification without approval of
the Court after notice to the Trustee, any creditor who has filed a request for notice and other
creditors to the extent required by the Local Rules of this Court.

11. Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional
indebtedness exceeding the cumulative total of $5,000 principal amount during the term of this
Plan, either unsecured or secured against personal property, except upon approval of the Court
after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to
the extent required by the Local Rules of this Court.

12. Nonstandard Plan Provisions.

      # None. If "None" is checked, he rest of Part 12 need not be completed or
reproduced.

         Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
         nonstandard provision is a provision not otherwise included in the official Form or
         deviation from it. Nonstandard provisions set out elsewhere in the Plan are
         ineffective.

The following Plan provisions will be effective only if there is a check in the Box "included
in §1.C.



                                            SIGNATURES

Date: September 30, 2019



                                              Page 8 of 10
Case 19-73527-FJS         Doc 12     Filed 09/30/19 Entered 09/30/19 16:41:31           Desc Main
                                    Document      Page 9 of 18


/s/ Kenneth A. Moreno                                 /s/
Kenneth A. Moreno, VSB# 37686                         Signature of Debtor
Attorney for the Debtor
Kenneth A. Moreno, PLLC                               Debtor 2 (Required)
1553 S. Military Hwy., Suite 100
Chesapeake, VA 23320
(757) 486-1938                                        Signature of Joint Debtor (if applicable)




By filling this document, the attorney for debtor(s) or debtor(s) themselves, if not represented by
an attorney, also certify(ies) that the wording and order of the provisions in this Chapter 13 Plan
are identical to those contained in the Local Form Plan, other than any nonstandard provisions
included in Part 12.


Exhibits:
       Copy of Debtor(s)' Budget (Schedules I and J)
             Matrix of Parties Served with this Plan

                                       Certificate of Service

I certify that on September 30, 2019, I mailed a copy of the foregoing to the creditors and parties
in interest on the attached Service List.


Date: September 30, 2019                              /s/ Kenneth A. Moreno
                                                      Kenneth A. Moreno
                                                      Kenneth A. Moreno, PLLC
                                                      1552 S. Military Hwy. Suite 100
                                                      Chesapeake, VA
                                                      (757) 486-1938


                    CERTIFICATE OF SERVICE PURSUANT TO RULE 7004

I certify that on September 30, 2019, true copies of the forgoing Chapter 13 Plan and Related
Motions were served upon the following creditors.

O   by first class mail in conformity with the requirements of Rule 7004(b), Fed. R. Bankr.P.; or

G   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P



                                            Page 9 of 10
Case 19-73527-FJS   Doc 12    Filed 09/30/19 Entered 09/30/19 16:41:31        Desc Main
                             Document      Page 10 of 18


                                            /s/ Kenneth A. Moreno
                                            Kenneth A. Moreno
                                            Kenneth A. Moreno, PLLC
                                            1552 S. Military Hwy. Suite 100
                                            Chesapeake, VA
                                            (757) 486-1938




                                   Page 10 of 10
             Case 19-73527-FJS                    Doc 12    Filed 09/30/19 Entered 09/30/19 16:41:31                                Desc Main
                                                           Document      Page 11 of 18


Fill in this information to identify your case:

Debtor 1                      Kenneth (NMN) Barrett

Debtor 2                      Delmaria (NMN) Barrett
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               19-73527                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            Comercial Truck Driver                      Mail HandelersP
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       USPS                                        USPS

       Occupation may include student        Employer's address    Attn Accounting                             Attn Accounting
       or homemaker, if it applies.                                PO Box 1149                                 PO Box 1149
                                                                   Norfolk, VA 23501-9514                      Norfolk, VA 23501-9514

                                             How long employed there?         1.5 yrs                                   4 yrs, 10 mos

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         4,636.45        $         4,332.55

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      4,636.45               $   4,332.55




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
           Case 19-73527-FJS               Doc 12       Filed 09/30/19 Entered 09/30/19 16:41:31                                 Desc Main
                                                       Document      Page 12 of 18

Debtor 1   Kenneth (NMN) Barrett
Debtor 2   Delmaria (NMN) Barrett                                                                Case number (if known)    19-73527


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      4,636.45       $         4,332.55

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $      1,045.37       $          1,742.22
     5b.    Mandatory contributions for retirement plans                                  5b.        $        164.45       $             48.79
     5c.    Voluntary contributions for retirement plans                                  5c.        $        185.47       $            489.99
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $              0.00
     5e.    Insurance                                                                     5e.        $          0.00       $            345.28
     5f.    Domestic support obligations                                                  5f.        $          0.00       $              0.00
     5g.    Union dues                                                                    5g.        $         54.17       $             54.17
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $              0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,449.46       $          2,680.45
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,186.99       $          1,652.10
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
     8e. Social Security                                                                  8e.        $              0.00   $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                0.00   $                    0.00
     8g. Pension or retirement income                                                     8g. $               136.24   $                    0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                0.00 + $                    0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            136.24       $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              3,323.23 + $       1,652.10 = $            4,975.33
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $           4,975.33
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
        Case 19-73527-FJS                     Doc 12         Filed 09/30/19 Entered 09/30/19 16:41:31                                 Desc Main
                                                            Document      Page 13 of 18


Fill in this information to identify your case:

Debtor 1                 Kenneth (NMN) Barrett                                                             Check if this is:
                                                                                                               An amended filing
Debtor 2                 Delmaria (NMN) Barrett                                                                A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-73527
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            1,647.40

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            50.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
       Case 19-73527-FJS                      Doc 12        Filed 09/30/19 Entered 09/30/19 16:41:31                                        Desc Main
                                                           Document      Page 14 of 18

Debtor 1     Kenneth (NMN) Barrett
Debtor 2     Delmaria (NMN) Barrett                                                                    Case number (if known)      19-73527

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 225.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 155.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 270.00
      6d. Other. Specify: Brinks Ssecurity                                                   6d. $                                                  77.00
7.    Food and housekeeping supplies                                                           7. $                                                650.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                175.00
10.   Personal care products and services                                                    10. $                                                  60.00
11.   Medical and dental expenses                                                            11. $                                                 100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 225.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 150.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  234.71
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property Tax                                                         16. $                                                  24.16
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    5 % Contingency                                                     21. +$                                                249.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,292.27
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,292.27
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,975.33
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,292.27

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 683.06

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
         Case 19-73527-FJS      Doc 12   Filed 09/30/19 Entered 09/30/19 16:41:31 Desc Main
                                      Document        Page 15 of 18
Amex                                Capital One                        Capital One
Correspondence/Bankruptcy           Attn: Bankruptcy                   Bankruptcy Dept.
PO Box 981540                       PO Box 30285                       PO Box 5155
El Paso, TX 79998-0000              Salt Lake City, UT 84130-0000      Norcross, GA 30091-0000

Carrington Mortgage Services        City of Norfolk                    Credit Control Corp.
Attn: Bankruptcy                    Daun S. Hester, Treasurer          PO Box 55125
PO Box 3730                         PO Box 3215                        Boston, MA 02205-5126
Anaheim, CA 92806-0000              Norfolk, VA 23514-3215

Credit Control Corporation          Credit One Bank                    Elizabeth River Tunnels
Attn: Bankruptcy                    Attn: Bankruptcy                   700 Port Centre Pkwy
PO Box 120568                       PO Box 98873                       Suite 2B
Newport News, VA 23612-0000         Las Vegas, NV 89193-0000           Portsmouth, VA 23704-5901

Emergency Phys of Tidewater         Factoring Co.                      First Access
PO Box 7549                         1255 Country Club Rd., Suite D     PO Box 1772-
Portsmouth, VA 23707-0549           Santa Teresa, NM 88008-0000        Norfolk, VA 23501-1772


IRS                                 Lendmark Financial Services        Life Storage #161
Special Procedures                  1735 North Brown Road              385 S. Naval Base Rd
PO Box 10025                        Suite 300                          Norfolk, VA 23505-0000
Richmond, VA 23240-0025             Lawrenceville, GA 30043-0000

Life Storage #62                    Linearger Goggan Blair & Samps     LVNV Funding/Resurgent Capital
385 S. Naval Base Rd                830 East Main St., Sutie 2004      Attn: Bankruptcy
Norfolk, VA 23505-0000              Richmond, VA 23219-0000            PO Box 10497
                                                                       Greenville, SC 29603-0000

M. Richard Eppps, PC                Michael Wayne Investments          Minuteclinic Diangnostic of VA
605 Lynnhaven Pkwy, Suite 200       6336 E. Virginia Beach Blvd.       Attn # 84441
Virginia Beach, VA 23452-0000       Norfolk, VA 23502-0000             PO Box 14000
                                                                       Belfast, ME 04915-4033

NC Finacial Solutions               NCC                                NetCredit
175 S. Main St. Suite 500           PO Box 9156                        175 W. Jackson Blvd.
Salt Lake City, UT 84111-0000       Alexandria, VA 22304-0156          Suite 1000
                                                                       Chicago, IL 60604-0000

Portfolio Recovery                  RMCB                               Rotech
Attn: Bankruptcy Dept               PO Box 1235                        Orlando Detp #59
PO Box 41067                        Elmsford, NY 10523-0935            PO Box 850001
Norfolk, VA 23541-0000                                                 Orlando, FL 32885-0001

                                    Sentara                            Sentara Medical Group
Scott & Associates, P.C.            PO Box 2156                        PO Box 179
PO Box 62999                        Morrisville, NC 27560-0000         Norfolk, VA 23501-0179
Virginia Beach, VA 23466-0000
         Case 19-73527-FJS       Doc 12  Filed 09/30/19 Entered 09/30/19 16:41:31 Desc Main
                                       Document       Page 16 of 18
The Foleck Center                    Total Visa/Bank of Missouri       USAA Federal Savings Bank
201 College Place Suite 111          PO Box 85710                      Attn: Bankruptcy
Norfolk, VA 23510-0000               Sioux Falls, SD 57118-0000        10750 Mcdermott Freeway
                                                                       San Antonio, TX 78288-0000

                                     Virginia Natural Gas              Virginia Dept of Taxation
Virginia Beach Postal FCU            PO Box 4569                       Bankruptcy Section
501AViking Dr                        Atlanta, GA 30302-4569            PO Box 1880
Virginia Beach, VA 23452-7306                                          Richmond, VA 23230-1880

Bobby Wittman, President
Virginia Beach Postal Credit Union
501-A Viking Dr.
Virginia Beach, VA 23452
Case 19-73527-FJS        Doc 12    Filed 09/30/19 Entered 09/30/19 16:41:31           Desc Main
                                  Document      Page 17 of 18


                           UNITED STATES BANKRUPTCY COURT
                        ____________________
                              EASTERN        DISTRICT OF VIRGINIA
                                __________________
                                     Norfolk       Division

 In re:
  Kenneth Barrett and                                     19-73527
                                                 Case No. ______________________

 Delmaria Brrett                                 Chapter 13
             Debtor(s)


                        SPECIAL NOTICE TO SECURED CREDITOR

To:    Virginia Beach Postal Credit Union
       ___________________________________,       Bobby Wittman, Pres
                                            Attn: _________________________
       Name of creditor
       __________________________________________________________________
       2015 Kia Soul
       Description of collateral

1. The attached chapter 13 plan filed by the debtor(s) proposes (check one):

       [ ]    To value your collateral. See Section 3 of the plan. Your lien will be limited to
              the value of the collateral, and any amount you are owed above the value of the
              collateral will be treated as an unsecured claim.

       [ ]     To cancel or reduce a judgment lien or a non-purchase money, non-possessory
               security interest you hold. See Section 7 of the plan. All or a portion of the
               amount you are owed will be treated as an unsecured claim.
        ✔      Change of interest rate to 5.5%.
2. You should read the attached plan carefully for the details of how your claim is treated.
The plan may be confirmed, and the proposed relief granted, unless you file and serve a written
objection by the date specified and appear at the confirmation hearing. A copy of the objection
must be served on the debtor(s), their attorney, and the chapter 13 trustee.

       Date objection due:                       November 11, 2019
                                                 _____________________________
       Date and time of confirmation hearing:    _____________________________
                                                 November 19, 2019 at 9:00 am
       Place of confirmation hearing:            _____________________________
                                                 Judge Santoro Courtroom #2
                                                 Kenneth and Delmaria Basrrett
                                                 _____________________________
                                                 Name(s) of debtor(s)
                                                     /s/ Kenneth A. Moreno
                                                 By: _______________________
                                                    Signature
                                                                  [ ✔ ] Debtor(s)’ Attorney
                                                                  [ ] Pro se debtor
Case 19-73527-FJS        Doc 12    Filed 09/30/19 Entered 09/30/19 16:41:31            Desc Main
                                  Document      Page 18 of 18


                                                        Kenneth A. Moreno
                                                        _________________________________
                                                        Name of attorney for debtor(s)
                                                        _________________________________
                                                         1553 S. Military Hwy, #100
                                                        Address of attorney [or pro se debtor]
                                                        _________________________________
                                                         Chesapeake, VA 23320

                                                        Tel. # (757) 486-1938
                                                               __________________________
                                                        Fax # __________________________
                                                                (757) 486-0265


                                  CERTIFICATE OF SERVICE

I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and
Related Motions were served upon the creditor noted above by

 ( ✔ ) first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or

 (    ) certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this ______day
        30th      of ____________
                     September    , 200__.
                                       19

                                                       /s/ Kenneth A. Moreno
                                                       ____________________________
                                                       Signature of attorney for debtor(s)




 Ver. 06/17/05
